ON APPLICATION POR REHEARING.
CORFMAN, C. J. '
Defendant has made application for a rehearing. Counsel apparently feel much aggrieved. They assume that the individual members of the court have not given the case the *456thought and consideration its importance demands. They openly assert that they ‘! did assume that the court, or at least the writer of the opinion, would read the record in detail, and not take things against us merely because they might be asserted in our opponent’s brief.” (Italics ours.) This court may commit error; its written opinions may at times have the appearance of adhering too closely to the arguments and reasoning of counsel for one litigant as opposed to another, but, be that as it may, the court as a whole and the individual members thereof, including the writer of the opinion so severely criticized, at all times make a conscientious endeavor to be fair to the parties litigant and decide questions in accordance with the record submitted, and apply the law the court believes to be applicable thereto.
We have endeavored to discharge our duties in these particulars in the present instance. We may have been inapt in our statement of the facts; our conclusions of law may seem ill-founded, and the language employed in assigning our reasons for arriving at them may not appear to counsel altogether logical, but nevertheless, we insist we endeavored to properly discharge our duty, and it seems to us that we acted advisedly. We are, however, charged with taking things against defendant because they are asserted in the brief of opposing counsel. Counsel for defendant also complain of our finding that the city was not advised of the real character of the building until after the work was commenced. We still think that finding was a correct one. In order that we may relieve the court from any appearance of relying on respondent’s brief, we call particular attention to complaining counsel’s abstract of the record, the testimony of their own witness, H. Finkelstein, manager of respondent company, which, without qualification, reads:
‘‘I think they started to excavate for the foundry around April 1st. I dictated the letter dated April 2, 1917, petition No. 177, for the spur; that is my signature as president. I do not know when the building permit was obtained; the contractors were to apply for it. We never petitioned the hoard of commissioners for permission to erect the foundry at this place, nor advised them that we were going to do so. I suppose the first intimation that they had *457of it was when we submitted our petition for a spur,. After that we had some negotiations with the city, and Quite a bit later they denied ihe petition.” (Italics ours.)
To show that complaining counsel are absolutely correct in their abstract of the record, and also that they may be convinced that we have read the transcript and are not affirming the findings made in the opinion nor “taking things against them merely because asserted in the brief of opposing counsel,” we quote from the transcript (pages 52, 53) testimony of the same witness:
“Q. You never petitioned the hoard of commissioners for permission to erect the foundry? A. No, sir. Q. At this place? A. No, sir. Q. You merely— A. Turned the contract over to the contractors. Q. The contractors — ■ A. They were supposed to — ■ Q. Entered into an agreement with the contractors? A. Yes, sir. Q. To erect you a building at this place? A. Yes sir. Q. Por a foundry? A. Yes, sir. Q. And up to that time you had not consulted with any of the city officials? A. No, sir. Q. The building inspector or any one? A. No, sir.”
Again, it is asserted that our opinion seems to hold that the matter of good faith of the commissioners is made the test as to whether the ordinance is arbitrary or discriminatory. We did take occasion to say that from the testimony in the record the commissioners acted in absolute good faith. Whether or not the statement was pertinent to the issues involved, and particularly in.view of the contention made by defendant^ counsel that the ordinance was “unreasonable and discriminatory,” the opinion as written speaks for itself. Aside from those matters, however, this court, when so disposed, will, nevertheless, feel privileged to comment on the conduct of public officers, when assailed rightfully or wrongfully by counsel appearing before it, in such a manner as we feel the record before us justifies. On page 3 of counsel’s brief they use this language with respect to changes made in the ordinance :
“The ordinance was so raw on its face that the commission deemed it necessary, in order to get the defendant, to amend the same. * * * These changes, while evidently suggesting unworthy motives, which may not be material, did not make the ordinance less unreasonable and discriminatory as a matter of fact, and changed no physical situation or status.”
*458We assure counsel that the record on this appeal, together with their petition and brief and argument on petition for rehearing, have been most thoroughly and conscientiously considered by all members of the court.
We thing the opinion as written should stand, without apology, as the deliberate judgment of the court, and therefore the petition for a rehearing is denied.
FRICK, WEBER, GIDEON, and THURMAN, JJ., concur..